Campbell, C. J.,
delivered the opinion of the court.
As to the land belonging to the United States, the cove*649nant of warranty was broken the instant it ivas made, and a right of action on it then accrued, and was barred when this action was commenced. The true doctrine is that the United States are always seized of their lands, and cannot be disseized as private owners may be; that land belonging to the United States cannot lawfully be the subject of sale and conveyance by individuals, so as to confer any right; that a grantee of such land by another than the United States cannot take possession without becoming a wrong-doer, and liable to summary ejection; and, therefore, that a covenant of warranty, in a conveyance of land belonging to the United States, must be viewed differently from one where the ownership is by a private person; that the grantee is not required to take possession, or attempt to get it, and that a right of action immediately accrues to recover for a breach of the warranty, not dependent on any future event, but fixed by the fact of ownership of the land by the government. In this case, the grantee acquired nothing whatever as to the land owned by the United States ; and, by virtue of the transaction, his vendor, on réceipt of the purchase-money, thereby at once became liable to him for money received to his use. We are not aware of any direct authority for this view, but it seems to result necessarily from what is w;ell settled, and we do not hesitate to make a pecedent so fully supported by reason.
The question involved here is not the same as that presented in Green v. Irving, 54 Miss., 450, in which the writer participated, and, as to the controverted question in which, he still entertains the view expressed in his dissenting opinion in that case.

Affirmed.